Case 1:15-cv-07433-LAP Document 1031 Filed 02/26/20 Page 1 of 4

 

   

fUSDCSDNY_,... ",-
DOCUMENT ™
| ELECTRONICALLY | FILED
DOC #

DATE PILPG: a-2e-ad
Plaintiff, a rooted

 
  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

VIRGINIA L. GIUFFRE,

 

 

15 Civ. 7433 (LAP)

-against-—
MEMORANDUM & ORDER

 

GHISLAINE MAXWELL,

Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

Before the Court is a motion filed by Intervenors Julie Brown
and the Miami Herald Media Company (“the Intervenors”’) seeking
- reconsideration of the Court’s January 13, 2020 opinion and order.}
(See dkt. no. 1023.} For the following reasons, that motion is
DENIED.

“A motion for reconsideration is an extraordinary remedy to
be employed sparingly in the interests of finality and conservation
of scarce judicial resources.” Drapkin v. Mafco Consol. Grp.,
Inc., 818 F. Supp. 2d 678, 695 (S.D.N.Y. 2011) (citation and
internal quotation marks omitted). Such motions “are properly

granted oniy if there is a showing of: (1) an intervening change

 

1 In that order, the Court explained the basis for its December
16, 2019 order, in which it concluded that “only motions actually
decided by Judge Sweet--along with documents relevant to Judge
Sweet’s decisions on those motions--are properly considered
qudicial documents to which a presumption of public access
attaches.” (See January 13, 2020 Opinion & Order (the “January 13
Opinion”}, dated January 13, 2020 [dkt. no. 1018].)

1

 

 
Case 1:15-cv-07433-LAP Document 1031 Filed 02/26/20 Page 2 of 4

in controlling law; (2) the availability of new evidence; or (3)
a need to correct a clear error or prevent manifest injustice.”
Id. at 696.

First, the Intervenors have urged that reconsideration is
warranted because the Ninth Circuit Court of Appeals issued a
purportedly relevant opinion’? after the issuance of the January 13
Opinion. (See Memorandum of Law in Support of Motion for
Reconsideration (“Mem.”), dated January 27, 2020 [dkt. no. 1024]
at 1-3.) This argument borders on frivolous. As the Intervenors
themselves note in their supporting memorandum, reconsideration is

appropriate “where there is an intervening change in controlling

law.” Perez v. Progenics Pharm., Inc., 46 F. Supp.3d 310, 314

 

(S.D.N.Y¥. 2014) (emphasis added). The Court has the utmost respect
for its colleagues in the Ninth Circuit, but that court’s rulings
--as Intervenors no doubt know--are in no way binding in the
Southern District of New York.

Second, the Intervenors have urged that the Court’s
conclusion in the January 13 Opinion is “directly contrary” to the
Second Circuit’s guidance in Brown v. Maxwell that documents that
have the “tendency to influence a district court’s ruling on a
motion” are judicial documents. (See Mem. at 3 (citing Brown v.

Maxwell, 929 F.3d 41, 49 (2d Cir. 2019).) The Intervenors’

 

2 That opinion was issued in the matter of Courthouse News Services
v. Planet. See 947 F.3d 581 (9th Cir. 2020).

 

 

2

 

 

 
Case 1:15-cv-07433-LAP Document 1031 Filed 02/26/20 Page 3 of 4

proposition hinges on the Court of Appeals’ use of the word
“tendency,” which they take to refer to a given document’s ability,
in general, to influence judicial decision-making. Specifically,
the Intervenors aver that because the Court noted the possibility
that undecided motions could be relevant in some way to decided
motions, {Jan. 13 Opinion at 10), they must be categorically
assumed to have the “tendency” to influence the decisions on those
motions.

The Intervenors’ argument is ostensibly that this unsealing
process requires the Court to evaluate the Aristotelian essence of
a document, i.e., to decide that certain documents are imbued with
an inherent, free-floating power to influence judicial decision-
making that makes them necessarily subject to the presumption of
public access. Notwithstanding the Court’s substantive
disagreement with that position, it is unavailing for purposes of
a motion for reconsideration. *“TRleconsideration should not he
granted where the moving party seeks solely to relitigate an issue

already decided.” Christoforou v. Cadman Plaza N., Inc., No. 04

 

Civ. 8403 (KMW), 2009 WL 723003, at *7 (S.D.N.¥Y. Mar. 19,
2009) (citation and internal quotation marks omitted). The
gravamen-~-indeed, the entire point-~-of the January 13 Opinion was
that the judicial power to adjudicate cases or controversies
“cannot . . . exist in a vacuum,” {Jan. 13 Opinion at 5), and that

the presumption of access cannot adhere to documents to which the

 

 
Case 1:15-cv-07433-LAP Document 1031 Filed 02/26/20 Page 4 of 4

judicial power cannot extend. The Court has thus already
considered and rejected the exact contention Intervenors advance
here: that judicial documents can be categorized as such based on
their abstract, generalized effect on judicial decisions rather
than in the context of a decided motion. That the Intervenors
have found alternative dress for that position does not provide
grounds for reconsideration. ?
CONCLUSION

For the reasons detailed above, the Intervenors’ motion for
reconsideration (dkt no. 1023) is DENTED.

SO ORDERED.

Dated: New York, New York
February 26, 2020

 

 

LORETTA A. PRESKA
Senior United States District Judge

 

3 Further, and as a practical matter, the Intervenors appear to
believe that the Court ruled that Judge Sweet would have had to
in fact rely upon the undecided motions in his rulings on the
decided motions. (See, e.g., Mem. at 3.) It did no such thing.
Rather, the Court suggested that undecided motions may be
relevant to the judicial function because they may have been in
some way germane to a ruling on a decided motion but declined to
categorically assume as such because its evaluation of the
decided motions was not yet underway. Notwithstanding
Intervenors’ comment that this places an “impossible burden”
upon them, (Mem. at 3), the Court of Appeals in Brown cited
cases, namely Amodeo I, where the Court conducted this exact
type of inquiry. See Brown, 929 F.3d at 49 n. 27 (noting
language in Amodeo I that concluded that documents were relevant
to the performance of a judicial function because they would
have ‘informed’ the district court's decision whether to
discharge or retain a Receiver”) (citing United States v. Amodeo,
44 F.3d 141, 145-46 (2d Cir. 1995)).

 

 

4

 

 
